UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MUSA BARAGI,
Petitioner,
V.

WILLIAM BARR, IN HIS OFFICIAL
CAPACITY AS THE ATTORNEY GENERAL
OF THE UNITED STATES; KEVIN
McALEENAN, IN HIS OFFICIAL CAPACITY
AS SECRETARY OF HOMELAND SECURITY;
THOMAS R. DECKER, IN HIS OFFICIAL
CAPACITY AS U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT DEPUTY
DIRECTOR, NEW YORK ENFORCEMENT
REMOVAL OPERATIONS FIELD OFFICE; U.S.
DEPARTMENT OF HOMELAND SECURITY,

 

Respondent,

 

RONNIE ABRAMS, United States District Judge:

 

 

 

 

 

 

 

19-CV-10553 (RA)

ORDER

The affidavit of Charlie Davidson (ECF No. 14), filed with the Court on November 20,

2019, contains the full name of Petitioner’s minor daughter. The attachments to the affidavit also

include the full name of Petitioner’s minor daughter.

Rule 5.2(a)(3) of the Federal Rules of Civil Procedure requires that any references to a

minor in court submissions must be made by referring only to the minor’s initials.

Because of Petitioner’s failure to comply with this rule, the Clerk of Court is directed to

limit access to ECF No. 14 on the Court’s CM/ECF database to a “case participant only” basis.

Petitioner must comply with Rule 5.2(a)(3) when submitting any documents in the future.

 
The Clerk of Court is further directed to edit the docket entry text to include only the

initials of Petitioner’s minor daughter.

SO ORDERED. ae
f cy
Dated: November 21, 2019 f ( é
New York, New York | f

f pene,
, NN enon .

F
/ RONNIE ABRAMS
United States District Judge

 
